Citation Nr: 1317542	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for degenerative disc disease, spinal stenosis due to arthritis, facet and ligamentous hypertrophy, and spondylolisthesis of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2010, the Veteran and his spouse testified at a hearing before a decision review officer (DRO).  A copy of the hearing transcript is associated with the claims file.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain an addendum medical opinion.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had symptoms of a back disability in service.

2.  Symptoms of a back disability were not chronic in service.  

3.  Symptoms of a back disability were continuous after service separation.

4.  The Veteran's current back disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claim of service connection for a back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, spinal stenosis (as a disease of the nervous system) and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as spinal stenosis and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disability

The Veteran contends that his back disability originated in service.  He also contends that he has had back disability symptoms since service separation.

The Board first finds that the Veteran has a current disability of the back.  As noted in the December 2012 Board Remand, the Veteran has been diagnosed with various conditions of the lumbar spine, including degenerative disc disease, spinal stenosis due to arthritis, facet and ligamentous hypertrophy, and spondylolisthesis.  The Veteran also underwent a L3-4 laminectomy for resection of a right-sided epidural mass (also referred to herein as a cyst) in April 2001.

After a review of all the evidence of record, lay and medical, the Board first finds that the evidence is in equipoise on the question of whether the Veteran experienced symptoms of a back disability during service.  As noted in the December 2012 Board Remand, the Veteran's service treatment records are missing and presumed to have been destroyed by fire.  In this regard, the Board recognizes that it has a heightened duty to explain its findings and conclusions in a cases where there are missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Evidence that supports the finding of in-service back symptoms includes the Veteran's testimony during the October 2010 DRO hearing.  There, he testified that he had no back injuries or symptoms prior to service, that he experienced pain and burning in his back and right leg during service, and that he sustained a fall down 3 or 4 steps during service.  Hearing transcript at 3-5.  The Board finds the Veteran's testimony is competent and credible evidence, as his assertions have remained consistent throughout the claim and appeal process.  Given the evidence is at least in equipoise and with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran experienced back disability symptoms in service.

The Board does not find that symptoms of a back disability were chronic during active service.  Despite the lack of service treatment reports, the Veteran's testimony during the October 2010 DRO hearing indicates that back symptoms were more intermittent, which occurred during physical exertion, particularly during marching.  Indeed, the Veteran recalled one event when he experienced pain in his back and right leg during basic training.  See hearing transcript at 3.  Then, later in advanced individual training, while marching, he would also experience back symptoms.  Id. at 4.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that back disability symptoms have been continuous since service separation in July 1960.  The evidence favorable to the Veteran's claim is the statements of the Veteran himself and his spouse.  During the October 2010 DRO hearing, the Veteran testified that he has experienced back pain and radicular right leg pain continuously after service.  The Veteran's wife testified that she knew him when he was in the service, and she recalls him complaining about his back when he returned from Greenland in 1957.  Id. at 7.  The January 2013 VA examination report also shows that the Veteran reported that he has had back symptoms since service.  A private treatment report from April 2001, during which the Veteran underwent an L3 and L4 laminectomy with resection of a right-sided epidural mass.  On the April 2001 surgery report, the Veteran's treating physician indicated the Veteran's reported history of back pain with radiation to his right lower extremity "for quite some time."  These symptoms are similar to the symptoms experienced by the Veteran in service.  In addition, the April 2012 statement of Dr. Cobleigh noted that the Veteran has received treatment for low back pain between February 1979 to December 1984.

The evidence that weighs against the claim includes that, following service separation in July 1960, the evidence of record shows no complaints, diagnosis, or treatment for a back disability until February 1979.  The absence of post-service findings, diagnosis, or treatment for approximately two decades after service is one factor that tends to weigh against a finding of back disability symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Board finds that the weight of the evidence demonstrates that symptoms of a back disability were continuous after service.  The Veteran has provide competent and credible statements and testimony that he has had continuous symptoms regarding his back condition since service.  While there is evidence indicating a gap in treatment between 1960 and 1979, the Veteran has provided credible evidence that he had continuous back symptoms since service.

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current back disability is related to service.  In December 2012, the Board remanded the matter as it found the March 2010 VA examination to be inadequate to render a decision for the claim on appeal.  Specifically, the Board noted that the negative nexus opinion was based upon the lack of contemporaneous medical evidence of any back symptoms since the Veteran's service treatment records were not of record, and that the VA examiner did not consider the Veteran's consistent and competent lay evidence of symptoms of the claimed back disability during service and since separation from service.  

Pursuant to the December 2012 Board Remand, an addendum medical opinion was obtained to accurately address the Veteran's factual history and to consider his lay statements regarding back disability symptoms during and since service.  In January 2013, a different examiner from March 2010 VA examination indicated his review of the claims file and the March 2010 VA examination report.  The examiner indicated that the after the removal of the Veteran's cyst in 2001, the Veteran had six years of pain relief until 2007 when he again sought treatment for complaints of the return of his previous symptoms (as also noted above).  The examiner concluded that it seemed clear that the cyst was the initial pain generator as the return of the symptoms were clearly documented as central stenosis due to arthritis.  Therefore, he explained that if the cyst was the pain generator, and the Veteran was having symptoms in basic training, then the cyst must have been present at that time.  While the examiner could not determine with any accuracy when the cyst developed and what caused it, and noted that it would be speculative to make such a determination, he also indicated that it could easily have occurred while in basic training or at any time in between.  Indeed, the examiner admitted that he could make convincing arguments that the cyst had onset either in service or before service, which would have been aggravated by the significant increase in activity level during basic training.  

There is no other adequate medical nexus opinion that addresses the etiology of the Veteran's back disability; as such, the Board must look to the remaining evidence of record, with consideration of the January 2013 medical opinion, to determine whether service connection is warranted.  Here, the Veteran was diagnosed with a back disability after discharge.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's competent and credible statements indicating in-service experiences of pain to his back and right leg, and the January 2013 VA examiner's opinion that the cyst (concluded by the examiner to be the clear cause of the Veteran's back and right leg pain) could easily have occurred while in basic training, establishes that the back disability was incurred in service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a back disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


